TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00218-CV



                               Carmen Solis Williams, Appellant

                                                  v.

                               Larry Dean Edmondson, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
        NO. D-1-FM-07-001869, HONORABLE JON N. WISSER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Carmen Solis Williams’s pro se notice of appeal and docketing statement

were filed in this Court on April 11, 2008. The appellate record was filed on December 10, making

Williams’s brief due on January 9, 2009. See Tex. R. App. P. 38.6(a). On January 21, we sent

Williams notice that her brief was overdue and that her appeal would be subject to dismissal if she

did not file a motion for extension of time by February 2. On January 29, our letter was returned to

us as “not deliverable.” Williams has not contacted this Court since filing her notice of appeal and

docketing statement, nor has she provided any updated contact information or informed us that she

has retained counsel for the appeal. Appellee’s counsel has informed this Court that he does not

have any alternative contact information for Williams. Because Williams has not provided this

Court with a means to reach her, filed her brief, or contacted this Court since April 2008, we dismiss

the appeal for want of prosecution. Tex. R. App. P. 42.3(b).
                                           __________________________________________

                                           David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed for Want of Prosecution

Filed: March 4, 2009




                                              2